TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00075-CR


                            Enoch David Castillo-Quiroz, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          NO. CR2019-329, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due May 4, 2022. After this Court granted

multiple motions requesting an extension of time to file his brief, appellant’s brief was due

October 4, 2022. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted and that his failure to file a brief would result in the referral

of the case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of Appellate

Procedure. To date, the brief has not been tendered for filing and is overdue.

               The appeal is abated and remanded to the trial court. The trial court shall conduct

a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the
court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than December 9, 2022. See id. R. 38.8(b)(3).

              It is so ordered November 9, 2022.



Before Justices Goodwin, Baker, and Kelly

Abated and Remanded

Filed: November 9, 2022

Do Not Publish




                                               2